Case 19-12812-KHK         Doc 45     Filed 11/15/19 Entered 11/15/19 08:20:19           Desc Main
                                    Document      Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 In re:

           Global Realty Management Inc.               Case No. 19-12812-KHK
           Debtor                                      (Chapter 11)

                         ORDER DISMISSING CASE WITH PREJUDICE

          On November 12, 2019, the Court held a hearing on its Order Continuing Hearing for

Debtor to Appear to Show Cause Why the Case Should Not be Dismissed with Prejudice

(Docket No. 39). The pro se Debtor failed to cure the filing fee deficiency, failed to retain

counsel, and failed to appear for the hearing. The Debtor Designee, Kimberly Vu or Kim Hoan

Vu, and Duc Tan Nguyen all have an interest in real property known as 42414 Chamois Ct.

Arcola, VA 20166. Between the three parties, eight bankruptcy petitions have been filed in the

Eastern District of Virginia since 2013. The Court takes judicial notice of the following cases:

             1. Case No. 13-13578-BFK: This Chapter 13 case was filed on August 1, 2013 by

                 Kim Hoan Vu and dismissed on March 21, 2014 for failure to make plan

                 payments.

             2. Case No. 14-12595-RGM: This Chapter 13 case was filed on July 10, 2014 by

                 Kim Hoan Vu and dismissed on September 12, 2014 for failure to provide

                 required documents to the Chapter 13 Trustee and for bad faith.

             3. Case No. 14-14513-RGM: This Chapter 13 case was filed on December 5, 2014

                 by Kim Hoan Vu and dismissed on June 29, 2015 because the confirmed plan

                 failed to provide for the Virginia Department of Taxation’s claim.
Case 19-12812-KHK       Doc 45     Filed 11/15/19 Entered 11/15/19 08:20:19           Desc Main
                                  Document      Page 2 of 3



         4. 17-11248-KHK: This Chapter 13 case was filed by Duc Nguyen on April 12,

             2017. The case was dismissed on June 29, 2017 for failure to commence plan

             payments and for the Debtor’s failure to file 2016 tax returns.

         5. 17-12524-BFK: This Chapter 13 case was filed by Duc Nguyen on July 21, 2017

             and dismissed on December 19, 2017 for lack of good faith and failure to make

             plan payments.

         6. Case No. 18-11117-BFK: This Chapter 13 case was filed on March 29, 2018 by

             Duc Tan Nguyen. The case was converted to a Chapter 7 on April 25, 2018. The

             Debtor was discharged on July 26, 2018.

         7. Case No. 18-11199-KHK: This Chapter 13 case was filed on April 4, 2018

             Kimberly Vu and was dismissed on October 1, 2018 lack of good faith and

             unreasonable delay.

      For the reasons stated by the Court on the record, it is

      ORDERED:

           1. This case is dismissed with prejudice to re-filing under any Chapter of the

               Bankruptcy Code in this or any other Bankruptcy Court for 180 days.

           2. The Debtor must pay the balance of the filing fee due in the amount of

               $1,137.00 to the Clerk of Court within ten (10) days of the date of this order.

           3. The Debtor is advised that there are 14 days within which to note an appeal of

               this Order.
Case 19-12812-KHK         Doc 45     Filed 11/15/19 Entered 11/15/19 08:20:19          Desc Main
                                    Document      Page 3 of 3



             4. The Clerk will mail a copy of this Order or give electronic notice of its entry,

                 to the parties listed below.



      Nov 14 2019
Date: _____________________                          /s/ Klinette H. Kindred
                                                     ______________________________
                                                     Klinette H. Kindred
                                                     United States Bankruptcy Judge

Copy mailed to:                                      Entered on Docket: Nov 15, 2019

Kimberly Vu
42414 Chamois Court
Sterling, VA 20166

Copy electronically to

Jack Frankel
John P. Fitzgerald, III
